PER CURIAM.
We affirm the trial court’s summary denial 1 of appellant’s petition for writ of ha-beas corpus2 because appellant has failed to exhaust his administrative remedies pursuant to Section 33-3.07, Florida Administrative Code, prior to seeking extraordinary relief. This affirmance is without prejudice to appellant’s right to exhaust available administrative remedies.
BOOTH, WIGGINTON and NIMMONS, JJ., concur.

. The trial court denied the petition as without merit and on the ground that “[t]he prison administration has, and should have, wide discretion in the place of confinement within the institution of all inmates in their custody for their protection and safety as well as the orderly administration of the institution.”


. Petitioner alleged that he was denied due process and a fair hearing pertaining to his transfer from genéral population to administrative confinement at Florida State Prison, where he was placed in Close Management I confinement.